HARVEY, Presiding Judge.
On May 31, 1933, the Supreme Court, on the recommendation of this section of the Commission, reversed the judgment of the trial court and that of the Court of Civil Appeals, 42 S.W.(2d) 653, and remanded the cause for another trial. Our opinion in the case is reported in 61 S.W.(2d) 483. Cameron county, as well as the defendants in error, have filed motions for rehearing.
In the county’s motion our attention is called to the fact that in passing on the question respecting “overtime payments” by Fox to his deputies, we said, in effect, that prior to the 1921 amendment of article 3903 of the Revised Statutes of 1911 (Acts 37th Leg. c. 96), there was no statute which limited the *141amount of salaries payable by the tax collector to Ms deputies, from the fees of his office. We now discover that the said article was amended in the year 1920 (Acts of 3d Called Sess., 36th Leg., chapter 32). This amendment escaped our notice at the time our original opinion in the case was written. The provisions of this amendment, which disclose the legislative purpose to limit the amount of salaries of the tax collector’s deputies, are the same as that contained in the subsequent amendments of said article. In this respect, our opinion is hereby corrected accordingly.
We have duly considered the other matters presented in the county’s motion for rehearing, and have also duly considered the motion for rehearing filed by the defendants in error, and recommend that both motions be overruled.